Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 2/19/2021, has been entered. 
Claims 1-20 are presented for examination.
Terminal Disclaimer, received 2/18/2021, has been approved.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the carrier" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 17-20 are indefinite because they are dependent on indefinite claim 16.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US Pub. No. 2016/0379935 A1) in view of Lin et al. (US Pub. No. 2015/0021754 A1), hereafter referred to as Lin. 

As to claim 9, Shih discloses a method of forming a semiconductor device package ([0042]) comprising:
placing a first semiconductor device (fig 12, dies 420; [0045]) and second semiconductor device (dies 420) on a redistribution structure (410) carried by a carrier (300);
encapsulating the first semiconductor device and the second semiconductor device with an encapsulating material formed on the redistribution structure (fig 13, encapsulating material 500 on dice 420 on structure 410); 

after disposing the warpage adjusting components over the encapsulating material and at least one of the second semiconductor devices, debonding the redistribution structure from the carrier (fig 16, carrier 300 is deponded); and 
forming electrical terminals on the redistribution structure (fig 17, terminals 520 formed on RDL structure 410). 
Shih does not explicitly disclose a plurality of second semiconductor devices.  
Nonetheless, Lin discloses that a plurality of semiconductor devices formed in a package wherein the number of semiconductor dice is greater than two (fig 12a, semiconductor dice 224).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form more than two dice on the package of Shih as taught by Lin since this will increase the functionality of the semiconductor package.  

Claims 1, 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US Pub. No. 2016/0163650 A1), hereafter referred to as Gao, in view of Shih. 

As to claim 1, Gao discloses a method of forming a semiconductor device package ([0024]-[0025] and [0035]) comprising:
placing a first semiconductor device and second semiconductor devices on a redistribution structure (fig 5, step 526; fig 6 shows first semiconductor device 110 in the top left quadrant region 120S and second semiconductor devices 110 in the other three regions 120S; [0035] teaches IC die 110 are semiconductor; RDL layer 140), wherein the first semiconductor device (110) is spaced apart from the second semiconductor devices (each of IC die 110 are separated from each other), and each one of the second semiconductor devices is covered by a warpage adjusting component respectively (fig 9A, rigid layer material 410 on each IC 110 is considered to be the warpage adjusting component respectively on each of the IC die 110); and 
forming an encapsulating material (fig 9A, encapsulant 160) on the redistribution structure (410) to encapsulate the first semiconductor device 
Gao does not disclose wherein the redistribution structure is supported by a carrier and after forming the encapsulating material, debonding the redistribution structure from the carrier. 
Nonetheless, Shih discloses two embodiments a first embodiment, similar to that of the Gao reference, where a redistribution structure (fig 1-8, RDL 110) is formed on a support (101) that is not deponded; and a second embodiment, where a redistribution structure (fig 10-17, RDL 410) is supported by a carrier (300) when placing semiconductor dice (420) thereon, and after forming an encapsulating material, debonding the redistribution structure from the carrier (encapsulating material 500 and debonding of carrier 300 shown in figure 16).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the semiconductor packaging process of embodiment one of Shih instead of using the TSV substrate of Gao since this will allow for the formation of the semiconductor package with a smaller thickness.  

As to claim 2, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above),
Gao further discloses wherein a Young’s modulus of the warpage adjusting components is greater than or equal to a Young’s modulus of the encapsulating material ([0039], Young’s modulus represented by the elastic modulus and rigid materials have greater Young’s modulus than elastic materials), wherein a CTE of the warpage adjusting components is smaller than a CTE of the encapsulating material ([0016]). 

As to claim 4, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above),
Gao further discloses wherein the warpage adjusting components (material of layer 410) are attached to the back surfaces of the second semiconductor devices (back/top surfaces of dice 110), and the back surface faces away from the redistribution structure (RDL). 

As to claim 5, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above),
Gao does not disclose wherein the warpage adjusting components cover the back surfaces of the second semiconductor devices, and the 
Nonetheless, Shih discloses wherein warpage adjusting components (fig 17, 504) cover the back surfaces of semiconductor devices (420), and the warpage adjusting components (504) are spaced apart from the redistribution structures (410).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the warpage adjusting components of Shih over the back surfaces of the semiconductor devices of Gao since this will improve the stress warpage of the package without increasing the thickness of the semiconductor package.  

As to claim 6, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above),
Gao further discloses forming an underfill to fill between the first semiconductor device and the redistribution structure and fill between the second semiconductor devices and redistribution structure before the encapsulating material is formed (fig 8, underfill UF 150F between dice 110 and the RDL 140 before encapsulant 160 formed in figure 9A). 

As to claim 7, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above),
Gao further discloses wherein the first semiconductor device and the second semiconductor devices are electrically connected to the redistribution structure through connectors (fig 9A, all dice 110 are connected to the RDL through connectors 110C). 

Claims 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Pub. No. 2013/0062760 A1), hereafter referred to as Hung, in view of Shih 

As to claim 9, Hung discloses a method of forming a semiconductor device package ([0009]) comprising:
placing a first semiconductor device (fig 11, die 204 on the left; [0031]) and second semiconductor devices (die 204 in middle and die 204 on the right) on a redistribution structure (240);
encapsulating the first semiconductor device and the second semiconductor device with an encapsulating material formed on the redistribution structure (fig 12, encapsulating material 206 on dice 204 on structure 240); 

forming electrical terminals on the redistribution structure (fig 16, terminals 242a). 
Hung does not disclose wherein the redistribution structure is carried by a carrier and after disposing the warpage adjusting components over the encapsulating material and at least one of the second semiconductor devices, debonding the redistribution structure from the carrier. 
Nonetheless, Shih discloses two embodiments a first embodiment, similar to that of the Gao reference, where a redistribution structure (fig 1-8, RDL 110) is formed on a support (101) that is not deponded; and a second embodiment, where a redistribution structure (fig 10-17, RDL 410) is carried by a carrier (300) when placing semiconductor dice (420) thereon, and after disposing a warpage adjusting component (fig 15, component 504) over an encapsulating material and semiconductor devices (encapsulating material 500 and devices 420), debonding the redistribution structure from the carrier (encapsulating material 500 and debonding of carrier 300 shown in figure 16).  


As to claim 10, Hung in view of Shih disclose the method as claimed in claim 9 (paragraphs above),
Hung further discloses grinding the encapsulating material (figs 12-13), such that a top surface of the encapsulating material (206) is substantially coplanar with the back surface of the first semiconductor device (die 204 on left side) and the back surfaces of the second semiconductor devices (dice 204 in center and right side). 

As to claim 11, Hung in view of Shih disclose the method as claimed in claim 9 (paragraphs above),
Hung further discloses wherein the warpage adjusting component (200) is in contact with a top surface of the encapsulating material (206), a back surface of the first semiconductor device (top/back surface of 204 on 

As to claim 12, Hung in view of Shih disclose discloses the method as claimed in claim 9 (paragraphs above),
Hung does not disclose wherein the warpage adjusting component is in ring form, which is in contact with a top surface of the encapsulating material and back surfaces of the second semiconductor devices. 
Nonetheless, Shih discloses wherein a warpage adjusting component is in ring form (fig 9C, ring shaped pattern 202), which is in contact with a top surface of an encapsulating material and back surfaces of the semiconductor devices (fig 8, component 204 in the pattern 202 that has an upper portion in contact with corner of top surface of encapsulating material 200 and bottom surface in contact with back surface of semiconductor devices 120).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the warpage adjusting components of Shih over the back surfaces of the semiconductor devices of Hung since this will improve the stress warpage of the package without increasing the thickness of the semiconductor package.  

As to claim 13, Hung in view of Shih disclose discloses the method as claimed in claim 9 (paragraphs above),
Hung further discloses wherein a material of the warpage adjusting component comprises stainless steel, copper, aluminum, or wolfram ([0013]). 

As to claim 15, Hung in view of Shih disclose discloses the method as claimed in claim 9 (paragraphs above),
Hung further discloses wherein the warpage adjusting component (200) is attached to a top surface of the encapsulating material (206) and the back surface of the at least one of the second semiconductor devices (204) by an adhesive (202; [0031]), and the back surface faces away from the redistribution structure (top/back surface of 204 faces away from redistribution structure 240). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Shih and further in view of Wu et al. (US Pub. No. 2017/0092617 A1), hereafter referred to as Wu. 

As to claim 3, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above).
Gao does not disclose wherein the first semiconductor device is a SOC, and each of the second semiconductor devices is a DRAM CSP. 
Nonetheless, Wu discloses wherein a first semiconductor device is a SOC (fig 1, first SC device 102 on the upper left side; [0015]), and a plurality of second semiconductor devices is a DRAM CSP (second SC devices 104 and 102 on the upper right side [0015]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the semiconductor devices of Gao in view of Shih as a SOC and DRAM CSP as taught by Wu since this will allow for the improved integration of multiple components of a system into a chip level package. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Shih and further in view of Lai et al. (US Patent No. 9,559,081 B1), hereafter referred to as Lai.

As to claim 8, Gao in view of Shih discloses the method as claimed in claim 1 (paragraphs above),

Gao does not disclose wherein a thickness of the first semiconductor device is substantially greater than a thickness of second semiconductor devices.  
Nonetheless, Lai discloses wherein a thickness of a first semiconductor device is substantially greater than a thickness of a second semiconductor devices (figs 12-13, semiconductor devices 210; col. 6 line 56 to col. 7 line 7).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the semiconductor devices of Gao in view of Shih with different thicknesses as taught by Lai since this allows for the integration of semiconductor devices with different semiconductor material properties that require greater variation in wafer thicknesses to be formed together in the same integrated package. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Shih and further in view of Wu. 

As to claim 14, Hung in view of Shih disclose the method as claimed in claim 9 (paragraphs above),
Hung does not disclose wherein the first semiconductor device is a SOC, and each of the second semiconductor devices is a DRAM CSP. 
Nonetheless, Wu discloses wherein a first semiconductor device is a SOC (fig 1, first SC device 102 on the upper left side; [0015]), and a plurality of second semiconductor devices is a DRAM CSP (second SC devices 104 and 102 on the upper right side [0015]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the semiconductor devices of Hung in view of Shih as a SOC and DRAM CSP as taught by Wu since this will allow for the improved integration of multiple components of a system into a chip level package.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
US 2017/0365581, US 2017/0207205 and US 2014/0091454 teach general arrangements of carriers and warpage adjusting components in semiconductor packages. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/16/2021